Exhibit 10.3

 

Summary of Compensation Arrangements With Named Executive Officers

 

On October 29, 2014, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) recommended and independent members of the Board
of Directors approved the following base salaries. All base salaries were
effective immediately. The Executive Compensation Committee of the Company
approved the following other compensation amounts (effective January 1, 2015),
excluding awards which may be made under our Management Incentive Plan, as
indicated:  

 

Named Executive Officer

 

Base

Salary

 

Bonus

($)

 

All Other

Compensation

($)

             

John N. Roberts, III

           

President and CEO

 

$750,000

 

(1)

 

(3), (4)

             

David Mee

           

EVP, Finance/Administration and CFO

 

$450,000

 

(1)

 

(3), (4)

             

Kirk Thompson

           

Chairman of the Board

 

$450,000

 

(2)

 

(3), (4)

             

Terry Matthews

           

EVP, President of Intermodal

 

$450,000

 

(1)

 

(3), (4)

             

Shelley Simpson

           

EVP, President of ICS and Truckload and CMO

 

$400,000

 

(1)

 

(3), (4)

 

(1)

The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2015. According to the 2015
EPS bonus plan, each of the Company’s named executive officers may earn a bonus
ranging from zero to 170% of their annual base salary. Based on the Company’s
current expectations for 2015 EPS, each named executive officer can be projected
to earn a bonus equal to between zero and 30% of their base salary.

 

(2)

Kirk Thompson, as Chairman of the Board, is not eligible to participate in the
2015 EPS bonus plan.

 

(3)

The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.

 

(4)

The Company has a 401(k) retirement plan that includes matching contributions on
behalf of each of the named executive officers. The plan is expected to pay each
named executive officer approximately $6,000 during 2015.